Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 21, 2016

The Court of Appeals hereby passes the following order:

A17A0751. HOLLI HOTCHKISS v. MCGUIRE FLOOR COVERING, INC.
    et al.

      Holli Hotchkiss filed a civil action against McGuire Floor Covering, Inc.
(“McGuire”) and Malinda Croft. On March 17, 2016, the trial court entered an order
granting summary judgment to McGuire. On June 7, 2016, the court entered two
orders—one granting summary judgment to Croft and the other awarding attorney fees
to McGuire under OCGA § 9-15-14. Hotchkiss filed a motion to vacate the order
granting summary judgment to Croft, arguing that the order violated her due process
rights. Hotchkiss also filed a motion to vacate the attorney fee award, arguing that
McGuire had not shown that it was entitled to attorney fees. On August 4, 2016, the
trial court entered an order denying both motions to vacate. On August 11, 2016,
Hotchkiss filed a notice of appeal to this Court, indicating her wish to appeal the trial
court’s August 4 order. We, however, lack jurisdiction.
      The trial court’s June 7, 2016 order granting summary judgment to Croft was
directly appealable, and Croft could have appealed it by filing a notice of appeal within
30 days. See OCGA §§ 5-6-38 (a), 9-11-56 (h). But Hotchkiss did not do so.
Instead, she filed a motion to vacate the summary judgment order, which in substance
was a motion for reconsideration.1 The denial of a motion for reconsideration,

      1
         Although Hotchkiss cited OCGA § 9-11-60 (d) in her motion, she did not
present any basis for setting aside the trial court’s order under that Code section.
Even if we were to construe her motion as one to set aside, she still would not have
a right of direct appeal here, as orders denying motions to set aside under OCGA §
9-11-60 (d) must be appealed through the discretionary appeal procedure. See OCGA
however, is not a directly appealable judgment. See Bell v. Cohran, 244 Ga. App.
510, 511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271, 271 (326
SE2d 5) (1985). Thus, we have no jurisdiction to consider the trial court’s denial of
Hotchkiss’s motion to vacate the prior summary judgment order.
       Hotchkiss could have appealed the trial court’s order granting attorney fees to
McGuire under OCGA § 9-15-14 by filing an application for discretionary appeal
within 30 days. See OCGA § 5-6-35 (a) (10). She did not. Instead, she filed a
motion to vacate the attorney fee order, which motion—again—was in substance a
motion for reconsideration of that order. And because the denial of a motion for
reconsideration is not a directly appealable order, we have no jurisdiction to consider
Hotchkiss’s appeal of that order. See Bell, supra; Savage; supra.
       For the foregoing reasons, we hereby DISMISS this appeal for lack of
jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                C l e r k ’ s                 O f f i c e ,
                                        Atlanta,____________________
                                                  12/21/2016
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.




§ 5-6-35 (a) (8).